Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:  
a)  The first input memory storing a first plurality of input vectors, the second input memory storing a second plurality of input vectors, the compute circuit coupled to the first input memory and the second input memory, responsive to a first instruction, to multiply selected vector elements of the first plurality of input vectors by the second plurality of input vectors, the selected vector elements are separated in the first plurality of input vectors by a stride associated with the first instruction, and wherein the  plurality of multiply accumulate (MAC) circuits, and each of the plurality of MAC circuits performs one of the multiplications of one of the selected vector elements and a respective vector element of one of the second plurality of input vectors, and wherein a number of the plurality of MAC circuits is equal to a number of the selected vector elements of the first plurality of input vectors multiplied by a number of vector elements of the second plurality of input vectors and divided by the stride, and wherein the plurality of MAC circuits are configured to perform the multiplications of the selected vector elements of the first plurality of input vectors and the second plurality of input vectors. (Clam 15)
b) The first input memory storing a first plurality of input vectors, the second input memory storing a second plurality of input vectors, the compute circuit coupled to the first input memory and the second input memory, responsive to a first instruction, to multiply 
c) The processor coupled to the computation engine to issue a first instruction to  the computation engine, the first memory storing, during use, a first plurality of input vectors that include first vector elements, and a second memory storing, during use, a second plurality of input vectors that include second vector elements; and the plurality of multiply accumulate (MAC) circuits to multiply selected first vector elements by second vector elements in response to the first instruction, and wherein the selected first vector elements are identified using a stride corresponding to the first instruction, the number of the plurality of MAC circuits is less than a number of the selected first vector elements of the first plurality of input vectors multiplied by a number of vector elements of the second plurality of input vectors and divided by the stride, and wherein the first instruction 6is completed using multiple iterations in the plurality of MAC circuits.  (Claim 33)
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182